DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note
Claims 1 and 10 recite “identify one or more zero index positions in the input vector such that values of the input vector of the input vector at the one or more zero index positions are zero”. Examiner suggest applicant to replace the term “such that” with “wherein”. 

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is objected to because of the following informalities:
[038] line 5 "numberof columns" should be "number of columns".
[041] line 4 "loadingat step 406" should be "loading at step 408".
[042] line 1 "k = 0 tokMax" should be "k=0 to kMax".
[045] line 9 "thezero indexes" should be "the zero indexes".
Appropriate correction is required.	

Claim Objections
Claims 4, 6-7, and 18-19 objected to because of the following informalities:
Claim 4 is missing a period at the end. MPEP 608.01(m) “each claim begins with a capital letter and ends with a period”.
Claim 6 recites “the form of a plurality of entries” should be “a form of a plurality of entries” because there is lack of antecedent basis. Dependent claim is also objected for inheriting the same deficiencies in which it depends on.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-19 have been renumbered as . Please see the claim listing with corrected claim numbers is attached. The rejections below are using renumbered claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “obtain the input vector by retrieving a pixel from a same position in an image of a set of images”. There is lack of correspondence between instant specification and claim that renders the claim unclear and indefinite (see MPEP 2173.03) because specification (filed on 04/08/2021) [032] merely discloses input vector A may be a row of pixels from an image. Examiner interpreted, in light of specification, the limitation as “obtain the input vector by receiving a row of pixels from an image”.

Claim 4 recites “each of the elements of the two-dimensional array is a pixel from an image”. There is lack of correspondence between the instant specification and claim that renders the claim unclear and indefinite (see MPEP2173.03) because specification (filed on 04/08/2021) [032] figure 2 discloses vector A may be a row of pixels from an image and the specification does not describe two-dimensional array as pixels from an image. Examiner interpreted, in light of specification, the limitation as “each element of the input vector is a pixel from an image”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. without significantly more.

Claim 10¸ recite an apparatus to perform vector matrix multiplication and accumulation with zero skipping values of vector.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites identify one or more zero index positions in the input vector such that values of the input vector at the one or more zero index positions are zero and perform a multiply and accumulate operation on the input vector and the portion of the two-dimensional array, wherein the portion not including values of the two-dimensional array having first indexes in the first dimension matching the one or more index positions. Such limitations cover mathematical calculations, relationship, and/or formula, see at least figure 4 step 412 of performing multiply and accumulate operation and step 406 to determine whether A(i) equals to 0 and step 408 to use/include only values row j of M when A(i) is not equal to 0. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a system comprising a processing device, a first memory, a second memory. However, these additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data and storing data. Furthermore, the claim additional recites the processing device to receive an input vector such element amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim further recites load from the second memory into the first memory, a portion of a two-dimensional array, such limitation, at most, is considered an insignificant extra-solution activity. Such additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element.  Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application 

Claim 11, recites the multiply and accumulate operation is matrix multiplication of the input vector by the portion of the two-dimensional array, such limitation covers mathematical relationships that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 11 is not patent-eligible under 35 U.S.C. 101.

Claim 12, further recites the processing device to perform matrix multiplication by performing multiply and accumulate when A(i) is not equals to zero. Such limitation covers the mathematical relationship, calculations that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 12 is not patent-eligible under 35 U.S.C. 101.

Claims 13 and 14, further recites the processing device to obtain the input vector by retrieving a pixel from a same position in an image of a set of images and as a set of samples from an audio signal, respectively. Such additional element fails to integrate the judicial exception into a practical application and have been addressed in claim 10 as an insignificant extra solution activity under step 2A and is well understood, routine and conventional under step 2B. Thus claims 13 and 14 are not patent-eligible under 35 U.S.C. 101.

Claim 15, further recites the processing device to obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and second index for a non-zero value in the two-dimensional array. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 15 is not patent-eligible under 35 U.S.C. 101.

Claim 16, further recites the processing device to obtain the plurality of entries by decompressing the portion of the two-dimensional array. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 16 is not patent-eligible under 35 U.S.C. 101.

Claim 17, further recites the first memory is a cache on a chip including the processing device and the second memory is a random access memory. Such additional elements is recited at high level of generality i.e., as a generic system performing a generic computer function of processing data and storing data and such additional elements fail to provide a 

. Claim 18, further recites the processing device to perform multiply and accumulate operation on the input vector and the portion of the two-dimensional array by performing multiply operations for the input vector and a column of the two-dimensional array in parallel. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 18 is not patent-eligible under 35 U.S.C. 101.


	Claims 1-3, 5-9 recites method claims that would be practiced by the apparatus claims 10-18. Thus, they are rejected for the same reasons.

Claim 4, further recites each of the elements of the two-dimensional array is a pixel from an image. Such limitation covers the mathematical relationship that falls within the “Mathematical Concepts” grouping of the abstract idea, and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus claim 4 is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 10-11, 13, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang (US - 20200210819).
The system claims 10-11, 13, 17-18 are addressed before the method claims 1-2, 4, 8-9.
Regarding claim 10, Jang teaches a system (Jang figure 2) comprising: 
a processing device (Jang figure 2 flow controller 240 and processing element 260 [i.e. a processing device]); 
a first memory (Jang figure 2 temporary memory 250 [0030] may be a cache memory); 
a second memory having higher capacity and slower access time by the processing device than the first memory (Jang, figure 2 on-chip memory 230 [0028] maybe a SRAM); 
wherein the processing device is programmed to:
receive an input vector (Jang figure 1-3 [0037] received feature input from the temporary memory 250. As shown in figure 5, for example 1st boundary, each row of 1st boundary [i.e. an input vector]); 
(Jang figure 6 step 601 determines of feature equals 0. Figure 5, for example, 1st boundary shown in the table 430, the “feature” column at point 2 indicates the feature value as 0 [i.e. one or more zero index positions in the input such that value is zero] and is skipped as shown in figure 5 of table 530 1st boundary); 
load from the second memory into the first memory (Jang [0029] the filter stored in the on-chip memory 230 [i.e. the second memory] is loaded to the temporary memory 250 [i.e. the first memory]) ,a portion of a two-dimensional array defining a first dimension and a second dimension, the portion not including values of the two-dimensional array having first indexes in the first dimension matching the one or more zero index positions (Jang figures 1 illustrates the filter matrix 120 is defined as a 2x2 2D array [i.e. two-dimensional array] and figure 5 illustrates in at least the 1st boundary, only portion of the filter matrix 120 is used, and the portion does not include value of the weight having index the corresponding to the index position of the zero value feature); and 
perform a multiply and accumulate operation on the input vector and the portion of the two-dimensional array (Jang, figure 3 [0035-0038] the processing element 260 performs multiply and accumulate operation on the feature and weight received from the temporary memory 250).

Regarding claim 11, Jang discloses the system of claim 10, wherein the multiply and accumulate operation is matrix multiplication of the input vector by the portion of the two-dimensional array (Jang, [0023] figure 1 and 3 provide matrix multiplication for convolution neural network).

Regarding claim 13, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the input vector by retrieving a pixel from a same position in an image of a set of images (Jang, [0009] the image data including a plurality of features, figure 1 [0020] 110 represent an image. Thus, the values in the image represents pixels).

Regarding claim 17, Jang discloses the system of claim 10, wherein the first memory is a cache on a chip including the processing device and the second memory is a random access memory (RAM) (Jang figure 2 temporary memory 250 [0030] may be a cache memory [i.e. the first memory]. on-chip memory 230 [0028] maybe a SRAM [i.e. the second memory]).

Regarding claim 18, Jang discloses the system of claim 10, wherein the processing device is programmed to perform the multiply and accumulate operation on the input vector and the portion of the two-dimensional array by performing multiply operations for the input vector and a column of the two-dimensional array in parallel (Jang, [0023] figure 1 and 3 provide matrix multiplication using multiplier. [0033] for fast parallel processing, the processing system may include a plurality of processing element 260. As shown in table 530, for at least the 1st boundary, the feature value 1 is multiplied with 17 [i.e. a column of the two-dimensional array] and feature value 6 is multiplied with 20 [i.e. column of the two dimensional array]. Accordingly, these computations can be carried in parallel with multiple processing element 260).

Claims 1-2, 4 and 8-9, recite method claims that would be practiced by the apparatus claims 10-11, 13, and 17-18, respectively.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Liu (US - 20200326938).
The system claim 12 is addressed before the method claim 3.
Regarding claim 12, Jang discloses a system of claim 11, wherein the processing device is programmed to perform matrix multiplication by, for two-dimensional array designated as M and the input vector designated as A (Jang figure 3 shows the implementation of the multiply and accumulate operation, figure 1 shows the filter matrix 120 [i.e. two-dimensional array] and the input feature) and setting i = 0 (Jang, figure 5) setting accumulators R(k) = 0 for k = 0 to kMax, where kMax is a number of elements of two-dimensional array in the second dimension (Jang, [0040], the register array 330 may be initialized to 0 [i.e. R(k) = 0] for 0 to number of column in the filter matrix 120[i.e. kmax])
Jang does not disclose performing (a) and (b) until i is equal to a dimension of the two-dimensional array in the second dimension, where in (a) and (b) include: (a) when A(i) is not equal to zero, calculating R(k) for k = 0 to kMax as R(k) = R(k) + A(i)*M(i,k); and (b) incrementing i by one
However, Liu teaches processor for performing matrix multiplication by, for the two-dimensional array designated as M and the input vector designated as A (Liu, figure 2 matrix B [i.e. the two-dimensional array] and each row of matrix A [i.e. the input vector]): setting i = 0 and performing (a) and (b) until i is equal to a dimension of the two-dimensional array in the (Liu, figure 2 illustrates each row of matrix A is multiplied to matrix B, for example A(0,0) = 1 [i.e. A(0) = 1, where i = 0] is multiplied with B[0] and A(0,3) = 2 [i.e. A(3) = 2] multiplied with B[12]. as shown in table Matrix C, the number of index of matrix A is corresponding to number of index of matrix B. thus the calculation stops when number index of A equals to number index of B [i.e. until i is equal to a dimension of the two-dimensional array in the second dimension]), wherein (a) and (b) include: 
(a) when A(i) is not equal to zero, calculating R(k) for k = 0 to kMax as R(k) = R(k) + A(i)*M(i,k) (Liu, figure 2 illustrates the multiplication of each row of matrix A and matrix B. when A(0,0) [i.e. A(0)] is 1 [i.e. not equal to zero], calculate 1*B(0). A(0,1) and A(0,2) are omitted because of the zero values, and A(0,3) is calculated as 2*B(12) and 1*B(0)+2B(12)); and
(b) incrementing i by one (Liu, figure 2 as illustrated the calculation of A(0,0), A(0,1), A(0,2), A (0,3) [i.e. increasing i by one]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Jang to perform the matrix multiplication as disclosed in Liu figure 2, wherein only non-zero values of each rows of matrix A is multiplied with corresponding address of matrix B and the determination to skip or perform an operation is only based on whether value of matrix A is zero or non-zero as shown in figure 2. This modification would have been obvious because both references, Liu and Jang, disclose system and method performing matrix multiplication that skipping zero values. Furthermore, as recognized by Liu [0042], the method for performing matrix multiplication would reduce the number of instructions and increase speed. Furthermore, as shown in figure 2, the determination of skipping or performing an operation is done by checking the zero value of elements of matrix A, instead of using both matrix A and B would reduce the complexity of the circuit. 

Claim 3 recites method claim that would be practiced by the apparatus claim 12. Thus, it is rejected for the same reasons.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Das (US - 20200293858).
The system claim 14 is addressed before the method claim 5.
Regarding claim 14, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the input vector as pixels of an image to perform the convolution, but Jang does not disclose the processing device is further programmed to obtain the input vector as a set of samples from an audio signal. 
However, Das teaches the processing device is further programmed to obtain the input vector as a set of samples from an audio signal (Das, [0044] figure 1B, the input feature map data corresponding to an audio input).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Jang to receive input data that correspond to an audio input as disclosed in Das. This modification would have bene obvious because references Jang discloses system to perform convolution/MAC operation for image recognition and Das disclose method and system for performing convolution/MAC operation that receives input (image, video, audio or the like). All of the elements of the claim are known in references Jang and Das and it would have been obvious to one of ordinary skill in the art to use audio signal/value as the input to perform the convolutional neural network to achieve the predictable result of having system to process the audio signal input. See MPEP 2141(III)(A) combining prior art elements according to known methods to yield predictable results.
	
	Claim 5 recites method claim that would be practiced by the apparatus claim 14. Thus, it is rejected for the same reasons.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Lo (US - 20180046898).
The system claim 15-16 are addressed before the method claims 6-7.
Regarding claim 15, Jang discloses the system of claim 10, wherein the processing device is further programmed to obtain the portion of the two-dimensional array, but Jang does not teach obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and a second index for a non-zero value in the two-dimensional array
However, Lo teaches the processing device is further programmed to obtain the portion of the two-dimensional array from a plurality of entries, each entry including a first index and a second index for a non-zero value in the two-dimensional array (Lo, figures 2 and 3A [0027, 0042] the kernel is decompressed, which results in a stream of entries [i.e. a plurality of entries], each including a column index and a row index [i.e. a first index and second index]. Claim 8 outputting, by the decompressor, only entries corresponding to non-zero coefficients of the kernel).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Jang’s step of obtaining the filter matrix as the format as shown in table 530 in figure 5 to use a step of decompression of data, which results in a stream of entries, each including a coefficient, a column index and a row index as disclosed in Lo [0042]. This modification would have been obvious because both Jang and Lo discloses method and system performing multiply and accumulate using zero-skipping method on sparse matrix. Furthermore, as recognized by Lo [0027] performing the step of decompression data to have a set of entries, each including a coefficient and its location would reduce the amount of data required to store the kernel when the kernel is sparse.
	
	Regarding claim 16, the combined system of Jang in view of Lo discloses the system of claim 15, wherein the processing device is further programmed to obtain the plurality of entries by decompressing the portion of the two-dimensional array (Lo, figures 2 and 3A [0027, 0042] the kernel is decompressed, which results in a stream of entries [i.e. a plurality of entries], each including a column index and a row index [i.e. a first index and second index]. Only entries for non-zero values are included in the compressed kernel).

	Claims 6-7 are method claims that would be practiced by the apparatus claims 15-16. Thus, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brothers US – 20170344876
Brothers discloses method and system to perform sparse matrix multiplication that efficiently skips 0 value in parallel. As disclosed in figure 2, the nonzero weight selector selects from the weight mask to drive the multiplexer to select an element with in the input data matrix that corresponding to the position in the weight mask and the selected weight and input are fed into a multiply and accumulate unit.
Chen US - 20190115933
Chen discloses system and method for accelerating multiplication with non zero packets, as shown in figure 2, Chen discloses a method for skipping zero on both weight and input data to reduce the number of multiplication. Chen also describes in prior art figure 1B, as a step of only skipping zero on weight data.
Hsieh US – 20190012296

Kopinsky US – 20200218978
Kopinsky discloses method and executing convolution in neural network, Kopinsky also discloses computing device as shown in figure 2 that includes memory 4C such as cache and memory 4A such as RAM to load data from RAM to cache. Furthermore, Kopinsky also discloses a method of compressing the sparse input matrix data into a representation of input data, which devoid of zero value input data elements.
Heddes – US 20190065150
Heddes discloses methods to efficiently perform multiplication of sparse matrices, one of the method as shown in figure 4 is exploiting sparsity in both first input matrix and second input matrix when performing matrix multiplication operations. As shown in figure 4 and describe in [0030] the sequencer only provides non-zero operands into the MAC to perform the operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182